      Case: 1:19-cv-07461 Document #: 21 Filed: 05/12/20 Page 1 of 5 PageID #:93



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


United States of America                    )
                                            )
                                            )
        v.                                  ) No. 19 CV 7461
                                            ) (No. 12 CR 264-2)
                                            )
                                            )
Marvin Sanders,                             )
                                            )
               Defendant.                   )
                                            )

                         Memorandum Opinion and Order

       In February 2013, Petitioner Marvin Sanders pled guilty to

unlawful possession of a firearm as a felon in violation of 18

U.S.C. § 922(g)(1).        At his plea hearing, Sanders admitted that he

“had . . . previously been convicted of a felony.”               R. 82 at 14:16–

18.    I accepted Sanders’s guilty plea and imposed a sentence of 90

months of confinement in accordance with 18 U.S.C. 924(a)(2).

Sanders did not appeal.          Before me is Sanders’s pro se 28 U.S.C.

§ 2255 motion to vacate, set aside, or correct his sentence.                       For

the reasons explained below, the motion is denied.

       “[R]elief under § 2255 is an extraordinary remedy because it

asks the district court essentially to reopen the criminal process

to a person who already has had an opportunity for full process.”

Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007).

Sanders      argues    that   his    conviction     is   invalid     because       the
   Case: 1:19-cv-07461 Document #: 21 Filed: 05/12/20 Page 2 of 5 PageID #:94



Government’s indictment failed to charge that Sanders had personal

knowledge of his status as a convicted felon.               Sanders contends

that that omission rendered the charge insufficient under Rehaif

v. United States, in which the Supreme Court held that the word

“knowingly”   in   § 924(a)(2)      “applies    to   both    the   defendant’s

conduct and to the defendant’s status.”              139 S. Ct. 2191, 2194

(2019).

     Sanders’s claim is barred by procedural default.               “Any claim

that could have been raised originally in the trial court and then

on direct appeal that is raised for the first time on collateral

review is procedurally defaulted.”            Delatorre v. United States,

847 F.3d 837, 843 (7th Cir. 2017). Here, Sanders’s Rehaif argument

is procedurally defaulted because Sanders failed to assert it

during his criminal proceeding or on appeal.             See Floyd v. United

States, No. 19 C 6578, 2020 WL 374695, at *2 (N.D. Ill. Jan. 23,

2020) (defendant who pled guilty to felony possession of a firearm

procedurally defaulted Rehaif claim by failing to assert it in

district court or on direct appeal).

     A petitioner may overcome a procedural default by showing

“both cause and prejudice for the default.”                  McCoy v. United

States, 815 F.3d 292, 295 (7th Cir. 2016).           Even assuming, without

deciding, that the fact that the Rehaif decision did not issue

until 2019 qualifies as cause for the default, Sanders cannot

establish prejudice.      To establish prejudice in the context of a

                                       2
    Case: 1:19-cv-07461 Document #: 21 Filed: 05/12/20 Page 3 of 5 PageID #:95



guilty plea, Sanders must establish that there is at least “a

reasonable probability that, but for [the error], he would not

have pleaded guilty and would have insisted on going to trial.”

Floyd, 2020 WL 374695, at *2 (citing Perrone v. United States, 889

F.3d 898, 908 (7th Cir. 2018)).         Sanders has not made that showing.

At his plea hearing, Sanders exhibited awareness that he had

previously    been    convicted    of   a   felony.      R.   82   at   14:16–18.

Accordingly,     it   is   implausible      that   any    deficiency     in      the

indictment with regard to Sanders’s knowledge of his status as a

felon would have affected Sanders’s decision to plead guilty.                    See

id. at *2–3 (finding no prejudice sufficient to overcome procedural

default of Rehaif argument where defendant admitted in the context

of his plea that he had previously been convicted of a felony);

United States v. Burgos, No. 19 C 7305, 2020 WL 2098049, at *3

(N.D. Ill. May 1, 2020) (same).1

     Moreover, Sanders affirmatively waived any claim he may have

had under Rehaif by pleading guilty to the § 922(g)(1) charge.


1 Nor is plaintiff’s procedural default excused on the ground of
his “actual innocence.” See McCoy, 815 F.3d at 295. To overcome
his procedural default on that basis, Sanders would need to
establish “that it is more likely than not that no reasonable juror
would have found him guilty beyond a reasonable doubt.” Perrone
v. United States, 889 F.3d 898, 906 (7th Cir. 2018).        Sanders
cannot make that showing on the record here.      To the contrary,
Sanders was previously convicted of a felony for which he was
sentenced to four years of incarceration. It would be incredible
for Sanders to suggest—and indeed, he does not suggest—that he was
unaware of a prior conviction for which he was incarcerated.
Accordingly, a jury conviction would have been highly likely.
                                        3
   Case: 1:19-cv-07461 Document #: 21 Filed: 05/12/20 Page 4 of 5 PageID #:96



“[A] plea of guilty is all that is necessary for a conviction,”

and “a voluntary plea of guilty intelligently made in the light of

the then applicable law does not become vulnerable because later

judicial decisions indicate that the plea rested on a faulty

premise.”   Davila v. United States, 843 F.3d 729, 732 (7th Cir.

2016) (quoting Brady v. United States, 397 U.S. 742, 757 (1970)).

Accordingly, Sanders’s “guilty plea forcloses a collateral attack

based on [any legal] development that does not concern subject-

matter jurisdiction or imply that the very institution of the

criminal charge violated the Constitution”—including the Rehaif

decision.    Id. at 733; see United States v. Dowthard, 948 F.3d

814, 817 (7th Cir. 2020) (defendant’s guilty plea waived his right

to assert Rehaif argument that indictment under § 922(g)(1) was

invalid for omitting scienter requirement).

     Finally, even if Sanders’s claim were neither procedurally

defaulted    nor     waived,     it    would      fail    on     the    merits.

“[N]onconstitutional claims . . . can be raised on collateral

review only if the alleged error constituted a ‘fundamental defect

which inherently results in a complete miscarriage of justice.’”

Reed v. Farley, 512 U.S. 339, 354 (1994) (alterations in original)

(internal quotations omitted).             As discussed above, the record

establishes that Sanders was aware that he had previously been

convicted of a felony.       Sanders insists that he did not know that

his status as a felon made it unlawful to possess a firearm.                Mot.

                                       4
   Case: 1:19-cv-07461 Document #: 21 Filed: 05/12/20 Page 5 of 5 PageID #:97



at 3 (“It is true that the Petitioner had been previously . . .

convicted of a felon[y] but did not know that he was prohibited

from possessing a firearm.”).          But Rehaif does not require the

Government to show that the defendant knew his possession was

unlawful; it merely requires proof that “the defendant knew he

possessed a firearm and also that he knew he had the relevant

status when he possessed it.”       139 S. Ct. at 2194.       Because Sanders

does not dispute those facts, there was no “miscarriage of justice”

in his conviction.

     For each of the reasons above, Sanders is not entitled to

§ 2255 relief. Further, because Sanders has not made “a substantial

showing of the denial of a constitutional right,” 28 U.S.C.

§ 2253(c)(2), nor has he shown that “reasonable jurists” would

find debatable or wrong the foregoing procedural or substantive

grounds for denying relief, I decline to grant a certificate of

appealability. Peterson v. Douma, 751 F.3d 524, 530, 531 (7th Cir.

2014) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).



                                           ENTER ORDER:


                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge
Dated: May 12, 2020




                                       5
